DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 2/9/2021 have been fully considered, but are not persuasive.
Applicant argues that the cited prior art (Watabe and Sasaoka) fails to teach the newly-recited claim limitations in the independent claims (Remarks of 2/9/2021, pages 15-19).  Specifically, Applicant argues that the present claims are patentable based upon the incorporation of previous claims 4 and 5 and “correction for an external magnetic field” (Ibid).  Applicant argues that, in contrast to the present claims, cited reference Watabe corrects for error caused by magnetic field due to the driving of the mechanism (the actuator itself), i.e., not “external” (Id. at page 17).
However, Applicant appears to be arguing limitations which are not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  MPEP § 2145, Section VI, citing In re Van Geuns, 988 F.2d 1181; 26 USPQ2d 1057 (Fed. Cir. 1993).
In the present case, Applicant does not appear to have provided a special definition of “external magnetic field” such that it would exclude a magnetic field caused by a driving mechanism or actuator.  A keyword search of Applicant’s originally-filed specification reveals only five instances of the word “external”, none of which relate to magnetic fields.
Therefore, Watabe satisfies the present claim language for at least the reason that a magnetic field disturbance is detected which is external to the magnetic sensors 171, 172 of Watabe (see, e.g., Abstract [“Problem to be Solved”] and paragraphs [0017]-[0024] and FIGS. 1-3 of Watabe), and thus the claims remain rejected in view of the previously-cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites the phrases:  “the storage section” and “the magnetic field detection section”.  However, there is no earlier-recited storage section or magnetic field detection section.  For examination, these phrases will be treated as:  “a storage section” and “a magnetic field detection section”.
Claim 30 inherits the deficiencies of Claim 25.
Claim 30 recites the phrase:  “The computer readable recording medium that stores instructions according to Claim 25”.  However, there is no computer readable recording medium recited in Claim 25.  For examination, this phrase will be treated as:  “The device according to Claim 25”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-13, 15-22 and 24-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watabe, JP 2010-231043 A (cited in the IDS of 5/29/2018; citations below are to the English translation provided by Applicant on 5/29/2018).
Regarding Claim 1, Watabe discloses:  A driving apparatus, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an actuator to change a relative position between a lens section and an imaging device 
a magnetic field detection section to detect magnetic field information corresponding to the relative position between the lens section and the imaging device (magnetic sensors 171, 172 detect the position of the movable holding member 120; Abstract [“Problem to be Solved”] and paragraphs [0024]-[0029] and FIGS. 3, 7-9 of Watabe);
a storage section to store reference information that is based on an output of the magnetic field detection section when the lens section or the imaging device is positioned at a reference position (a memory as a storage unit, including a memory circuit 98 and calculation correction circuit 99, which stores information concerning energization time for the coils 132, 142, computing output values of the magnetic sensors 171, 172 to match the actual position of the movable holding member 120, wherein the position includes a predetermined rest position; Abstract [“Problem to be Solved”] and paragraphs [0012], [0024], [0038], [0044]-[0047] and FIGS. 4, 16, 17 of Watabe); and
a control section to control a driving amount of the actuator based on the magnetic field information and the reference information (control unit 90 executes arithmetic processing and controls various signals to generate command signals to correct a drive amount of movable holding member 120 to a target position; paragraphs [0018], [0025], [0040], [0044], [0045] and FIGS. 2-4 of Watabe);
wherein when the lens section is positioned at the reference position, the storage section stores reference information that is based on a difference between a first output of the magnetic field detection section in an environment in which no external magnetic disturbance exists, and a second output of the magnetic field detection section in an environment in which an external magnetic field disturbance exists (magnetic sensors 171, 172 detect the position of the movable holding member 120 [which holds lenses G3, G4, G5], wherein the position of movable 

Regarding Claim 2, Watabe discloses:  A driving apparatus, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an actuator to move a lens section that is movable in at least one direction of an optical axis direction and a direction different from the optical axis direction (driving mechanisms 130, 140 change the relative position between movable holding member 120 [which holds lenses G3, G4, G5] and image pickup element CCD 50, wherein the movable holding member is supported so as to move in a plane perpendicular to the optical axis L2; Abstract [“Problem to be Solved”] and paragraphs [0017]-[0024], [0032] and FIGS. 1-3, 11 of Watabe);
a magnetic field detection section to detect magnetic field information corresponding to a position of the lens section (magnetic sensors 171, 172 detect the position of the movable holding member 120; Abstract [“Problem to be Solved”] and paragraphs [0024]-[0029] and FIGS. 3, 7-9 of Watabe);
a storage section to store reference information that is based on an output of the magnetic field detection section when the lens section is positioned at a reference position (a memory as a storage unit, including a memory circuit 98 and calculation correction circuit 99, which stores information concerning energization time for the coils 132, 142, computing output values of the magnetic sensors 171, 172 to 
a control section to control a driving amount of the actuator based on the magnetic field information and the reference information (control unit 90 executes arithmetic processing and controls various signals to generate command signals to correct a drive amount of movable holding member 120 to a target position; paragraphs [0018], [0025], [0040], [0044], [0045] and FIGS. 2-4 of Watabe);
wherein when the lens section is positioned at the reference position, the storage section stores reference information that is based on a difference between a first output of the magnetic field detection section in an environment in which no external magnetic disturbance exists, and a second output of the magnetic field detection section in an environment in which an external magnetic field disturbance exists (magnetic sensors 171, 172 detect the position of the movable holding member 120 [which holds lenses G3, G4, G5], wherein the position of movable holding member 120 includes a rest position [no external magnetic disturbance], and wherein a value ΔH [correction amount] is obtained based on a difference from an output value Ho [non-moving state of movable holding member 120] output from the magnetic sensors 171 compared to the noise component [external magnetic field disturbance] ΔH; Abstract [“Problem to be Solved”] and paragraphs [0024]-[0029], [0041], [0042], [0045]-[0047] and FIGS. 3, 7-9, 15a, 15b, 16, 17 of Watabe).

Regarding Claim 3, Watabe discloses:  wherein the reference information is magnetic field information when the lens section is positioned at the reference position (predetermined rest position in which the second coil 142 is de-energized, the movable holding member 120 moved to a predetermined position, in this case, the position where the optical axis 

Regarding Claim 6, Watabe discloses:  wherein the control section causes the storage section to store, as the reference information, magnetic field information output by the magnetic field detection section in a state in which the lens section is positioned at the reference position (a value ΔH [correction amount] is obtained based on a difference from an output value Ho [non-moving state of movable holding member 120, e.g., rest position] output from the magnetic sensors 171; paragraph [0045]-[0047] and FIGS. 15a, 15b, 16, 17 of Watabe).

Regarding Claim 7, Watabe discloses:  comprising:  a correction section to correct a driving amount of the actuator after the storage section stores reference information, wherein correcting the driving amount of the actuator is based on magnetic field information detected by the magnetic field detection section in a state in which the lens section is positioned at the reference position (a value ΔH [correction amount] is obtained based on a difference from an output value Ho [non-moving state of movable holding member 120, e.g., rest position] output from the magnetic sensors 171, whereby a correction operation is performed for movement of the movable holding member 120 from a resting state; paragraph [0045]-[0049] and FIGS. 15a, 15b, 16-19 of Watabe).

Regarding Claim 8, Watabe discloses:  wherein the correction section corrects the magnetic field information and outputs the corrected magnetic field information, and the control section controls the driving amount of the actuator based on the corrected magnetic field information (a value ΔH [correction amount] is obtained based on a difference from an output value Ho [non-moving state of movable holding member 120, e.g., rest position] 

Regarding Claim 9, Watabe discloses:  comprising:  an input section to input a control signal that specifies a target position of the lens section, wherein the correction section corrects the control signal input from the input section (drive control of the movable holding member 120 involves moving the movable holding member 120 to a predetermined target position by energizing the coils 132, 142, the position of the movable holding member 120 is detected by the magnetic sensors 171, 172; paragraphs [0045]-[0049] and FIGS. 15a, 15b, 16-19 of Watabe).

Regarding Claim 10, Watabe discloses:  wherein the lens section includes a magnetic field generation section to generate a magnetic field, wherein the magnetic field detection section detects a magnetic field generated by the magnetic field generation section and outputs the magnetic field information (first magnetic sensor 171 forms a magnetic circuit with the first return magnet 161 provided in the movable holding member 120, and [the first return magnet 161 of] the movable holding member 120, wherein the position of the movable holding member 120 is detected by detecting a change in the magnetic flux density caused by moving relative to the fixed frame 100 and the cover frame 110; paragraph [0042] and FIG. 9 of Watabe).

Regarding Claim 11, Watabe discloses:  wherein the magnetic field detection section outputs magnetic field information of a magnitude corresponding to a position of the lens section in one direction (magnetic sensors 171, 172 may be Hall elements, which 

Regarding Claim 12, Watabe discloses:  wherein the lens section is movable in at least one direction of the optical axis direction and a direction perpendicular to the optical axis direction (driving mechanisms 130, 140 change the relative position between movable holding member 120 [which holds lenses G3, G4, G5] and image pickup element CCD 50, wherein the movable holding member is supported so as to move in a plane perpendicular to the optical axis L2; Abstract [“Problem to be Solved”] and paragraphs [0017]-[0024], [0032] and FIGS. 1-3, 11 of Watabe).

Regarding Claim 13, Watabe discloses:  wherein the storage section stores reference information supplied from outside (a memory as a storage unit, including a memory circuit 98 and calculation correction circuit 99, which stores information concerning energization time for the coils 132, 142, computing output values of the magnetic sensors 171, 172 to match the actual position of the movable holding member 120, and thus the memory stores information from magnetic sensors 171, 172, wherein such magnetic sensors 171, 172 are located outside of the memory [memory circuit 98 and calculation correction circuit 99]; paragraphs [0012], [0024], [0044]-[0047] and FIGS. 4, 16, 17 of Watabe).

Regarding Claim 15, Watabe discloses:  comprising:  a device in which the magnetic field detection section and the control section are integrally formed (the magnetic sensors 171, 172 and control unit 90 of Watabe are part of an image shake correction apparatus and are thus integrally formed; Abstract [“Problem to be Solved”] and paragraphs [0017]-[0024] and FIGS. 1-3 of Watabe; the Examiner notes that Claim 15 does not require the magnetic field detection section and the control section to be formed into a single chip as an integrated circuit, as described, for example, in paragraph [0082] of page 35 of Applicant’s originally-filed specification).

Regarding Claim 16, Watabe discloses:  A lens unit, comprising:  the lens section; and the driving apparatus according to claim 1 (the driving apparatus of Watabe is part of an image shake correction apparatus which may include lenses G1, G2, and also includes the lenses G3, G4, G5 of movable holding member 120; Abstract [“Problem to be Solved”] and paragraphs [0017]-[0024] and FIGS. 1-3 of Watabe).

Regarding Claim 17, Watabe discloses:  A correction method of a driving apparatus that moves a position of a lens section, the correction method comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
storing reference information when the lens section is positioned at a reference position when the lens section is in an environment in which no external magnetic disturbance exists (a memory as a storage unit, including a memory circuit 98 and calculation correction circuit 99, which stores information concerning energization time for the coils 132, 142, computing output values of the magnetic sensors 171, 172 to match the actual position of the movable holding member 120 [which holds lenses G3, G4, G5], wherein the position includes a predetermined rest position [no external magnetic disturbance]; Abstract [“Problem to be Solved”] and paragraphs [0012], [0024], [0038], [0044]-[0047] and FIGS. 4, 16, 17 of Watabe);
detecting magnetic field information corresponding to the position of the lens section when the lens section is in an environment in which an external magnetic field disturbance exists (magnetic sensors 171, 172 detect the position of the movable holding member 120, wherein a value ΔH [correction amount] is obtained 
controlling the driving apparatus based on the magnetic field information and the reference information (control unit 90 executes arithmetic processing and controls various signals to generate command signals to correct a drive amount of movable holding member 120 to a target position; paragraphs [0018], [0025], [0040], [0044], [0045] and FIGS. 2-4 of Watabe).

Regarding Claim 18, Watabe discloses:  wherein the storing the reference information includes storing, as reference information, magnetic field information detected according to a known magnetic field when the lens section is moved to the reference position (magnetic sensors 171, 172 detect the position of the movable holding member 120 [which holds lenses G3, G4, G5], wherein the position of movable holding member 120 includes a rest position; Abstract [“Problem to be Solved”] and paragraphs [0024]-[0029], [0041], [0042] and FIGS. 3, 7-9 of Watabe).

Regarding Claim 19, Watabe discloses:  wherein the storing the reference information includes moving the lens section to a reference position, and includes storing, as the reference information, magnetic field information detected according to a state in which the lens section is positioned at the reference position (predetermined rest position in which the second coil 142 is de-energized, the movable holding member 120 moved to a predetermined position, in this case, the position where the optical axis L2 of the lenses G3, G4, G5 coincides with the center of the opening 101 of the fixed frame 100, wherein magnetic 

Regarding Claim 20, Watabe discloses:  wherein the storing the reference information includes storing the reference information input from outside (a memory as a storage unit, including a memory circuit 98 and calculation correction circuit 99, which stores information concerning energization time for the coils 132, 142, computing output values of the magnetic sensors 171, 172 to match the actual position of the movable holding member 120, and thus the memory stores information from magnetic sensors 171, 172, wherein such magnetic sensors 171, 172 are located outside of the memory [memory circuit 98 and calculation correction circuit 99]; paragraphs [0012], [0024], [0044]-[0047] and FIGS. 4, 16, 17 of Watabe).

Regarding Claim 21, Watabe discloses:  further comprising:
correcting the magnetic field information corresponding to a position of the lens section (a value ΔH [correction amount] is obtained based on a difference from an output value Ho [non-moving state of movable holding member 120, e.g., rest position] output from the magnetic sensors 171, whereby a correction operation is performed for movement of the movable holding member 120 from a resting state; paragraph [0045]-[0049] and FIGS. 15a, 15b, 16-19 of Watabe); and 
inputting a control signal that specifies a target position of the lens section (drive control of the movable holding member 120 involves moving the movable holding member 120 to a predetermined target position by energizing the coils 132, 142, the 
wherein the controlling the driving apparatus includes controlling the driving apparatus based on the corrected magnetic field information and the control signal (a value ΔH [correction amount] is obtained based on a difference from an output value Ho [non-moving state of movable holding member 120, e.g., rest position] output from the magnetic sensors 171, whereby a correction operation is performed for movement [driving] of the movable holding member 120 from a resting state; paragraph [0045]-[0049] and FIGS. 15a, 15b, 16-19 of Watabe).

Regarding Claim 22, Watabe discloses:  further comprising:  inputting a control signal that specifies a target position of the lens section; and correcting the input control signal, wherein the controlling the driving apparatus includes controlling the driving apparatus based on the corrected control signal and the magnetic field information (drive control of the movable holding member 120 involves moving the movable holding member 120 to a predetermined target position by energizing the coils 132, 142, the position of the movable holding member 120 is detected by the magnetic sensors 171, 172, wherein a value ΔH [correction amount] is obtained based on a difference from an output value Ho [non-moving state of movable holding member 120, e.g., rest position] output from the magnetic sensors 171, whereby a correction operation is performed for movement [driving] of the movable holding member 120 from a resting state; paragraph [0045]-[0049] and FIGS. 15a, 15b, 16-19 of Watabe).

Regarding Claim 24, Watabe discloses:  A computer readable recording medium that stores instructions, which, when executed, causes a computer to perform operations (microcomputer used for executing the arithmetic processing and control of various signals for  comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
storing reference information when the lens section is positioned at a reference position when the lens section is in an environment in which no external magnetic disturbance exists (a memory as a storage unit, including a memory circuit 98 and calculation correction circuit 99, which stores information concerning energization time for the coils 132, 142, computing output values of the magnetic sensors 171, 172 to match the actual position of the movable holding member 120 [which holds lenses G3, G4, G5], wherein the position includes a predetermined rest position [no external magnetic disturbance]; Abstract [“Problem to be Solved”] and paragraphs [0012], [0024], [0038], [0044]-[0047] and FIGS. 4, 16, 17 of Watabe);
detecting magnetic field information corresponding to the position of the lens section when the lens section is in an environment in which an external magnetic field disturbance exists (magnetic sensors 171, 172 detect the position of the movable holding member 120, wherein a value ΔH [correction amount] is obtained based on a difference from an output value Ho [non-moving state of movable holding member 120] output from the magnetic sensors 171 compared to the noise component [external magnetic field disturbance] ΔH; Abstract [“Problem to be Solved”] and paragraphs [0024]-[0029], [0041], [0042], [0045]-[0047] and FIGS. 3, 7-9, 15a, 15b, 16, 17 of Watabe); and
controlling the driving apparatus based on the magnetic field information and the reference information (control unit 90 executes arithmetic processing and controls various signals to generate command signals to correct a drive amount of 

Regarding Claim 25, as best understood, Watabe discloses:  A device, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an input section to input position information of a lens section and reference information that is based on that the lens section is positioned at a reference position (drive control of the movable holding member 120 involves moving the movable holding member 120 to a predetermined target position by energizing the coils 132, 142, the position of the movable holding member 120 is detected by the magnetic sensors 171, 172; paragraphs [0045]-[0049] and FIGS. 15a, 15b, 16-19 of Watabe);
a correction section to calculate a correction value for position information of the lens section based on the reference information (a value ΔH [correction amount] is obtained based on a difference from an output value Ho [non-moving state of movable holding member 120, e.g., rest position] output from the magnetic sensors 171; paragraph [0045]-[0049] and FIGS. 15a, 15b, 16-19 of Watabe); and
an output section to output a corrected driving amount obtained by correcting a driving amount of an actuator based on the correction value 
wherein when the lens section is positioned at the reference position, a storage section stores reference information that is based on a difference between a first output of a magnetic field detection section in an environment in which no external magnetic disturbance exists, and a second output of the magnetic field detection section in an environment in which an external magnetic field disturbance exists (magnetic sensors 171, 172 detect the position of the movable holding member 120 [which holds lenses G3, G4, G5], wherein the position of movable holding member 120 includes a rest position [no external magnetic disturbance], and wherein a value ΔH [correction amount] is obtained based on a difference from an output value Ho [non-moving state of movable holding member 120] output from the magnetic sensors 171 compared to the noise component [external magnetic field disturbance] ΔH; Abstract [“Problem to be Solved”] and paragraphs [0024]-[0029], [0041], [0042], [0045]-[0047] and FIGS. 3, 7-9, 15a, 15b, 16, 17 of Watabe).

Regarding Claim 26, Watabe discloses:  wherein the reference information is measured in the environment further comprising:  the actuator not being driven (magnetic sensors 171, 172 detect the position of the movable holding member 120 [which holds lenses G3, G4, G5], wherein the position of movable holding member 120 includes a rest position [no external magnetic disturbance] corresponding to an output value Ho [non-moving state of movable holding member 120] output from the magnetic sensors 171; Abstract [“Problem to be Solved”] and paragraphs [0024]-[0029], [0041], [0042], [0045]-[0047] and FIGS. 3, 7-9, 15a, 15b, 16, 17 of Watabe).

Regarding Claim 27, Watabe discloses:  wherein the reference information is measured in the environment further comprising:  the actuator not being driven (magnetic sensors 171, 172 detect the position of the movable holding member 120 [which holds lenses 

Regarding Claim 28, Watabe discloses:  wherein the reference information is measured in the environment further comprising:  the driving apparatus not moving the lens section (magnetic sensors 171, 172 detect the position of the movable holding member 120 [which holds lenses G3, G4, G5], wherein the position of movable holding member 120 includes a rest position [no external magnetic disturbance] corresponding to an output value Ho [non-moving state of movable holding member 120] output from the magnetic sensors 171; Abstract [“Problem to be Solved”] and paragraphs [0024]-[0029], [0041], [0042], [0045]-[0047] and FIGS. 3, 7-9, 15a, 15b, 16, 17 of Watabe).

Regarding Claim 29, Watabe discloses:  wherein the reference information is measured in the environment further comprising:  the lens section not being driven (magnetic sensors 171, 172 detect the position of the movable holding member 120 [which holds lenses G3, G4, G5], wherein the position of movable holding member 120 includes a rest position [no external magnetic disturbance] corresponding to an output value Ho [non-moving state of movable holding member 120] output from the magnetic sensors 171; Abstract [“Problem to be Solved”] and paragraphs [0024]-[0029], [0041], [0042], [0045]-[0047] and FIGS. 3, 7-9, 15a, 15b, 16, 17 of Watabe).

Regarding Claim 30, as best understood, Watabe discloses:  wherein the reference information is measured in the environment further comprising:  the lens section not being driven (magnetic sensors 171, 172 detect the position of the movable holding member 120 [which holds lenses G3, G4, G5], wherein the position of movable holding member 120 includes a rest position [no external magnetic disturbance] corresponding to an output value Ho [non-moving state of movable holding member 120] output from the magnetic sensors 171; Abstract [“Problem to be Solved”] and paragraphs [0024]-[0029], [0041], [0042], [0045]-[0047] and FIGS. 3, 7-9, 15a, 15b, 16, 17 of Watabe).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Watabe in view of Sasaoka, JP 2012-184983 A (cited in the IDS of 5/29/2018; citations below are to the English translation provided by Applicant on 5/29/2018).
Regarding Claim 14, Watabe does not appear to disclose:  further comprising:  a focus detection section to detect a focus state of the lens section; and an adjustment section to adjust the driving amount of the actuator based on the focus state of the lens section.
Sasaoka is related to Watabe with respect to lens systems for imaging apparatus.
Sasaoka teaches:  further comprising:  a focus detection section to detect a focus state of the lens section; and an adjustment section to adjust the driving amount of the actuator based on the focus state of the lens section (position detecting unit detects a position of lens moving frame 102 which moves in an optical axis direction to perform a focusing function, and correcting unit corrects the output of the magnetoresistive element based on a current flowing through the magnetic coil and a distance between the magnetoresistive element and the actuator obtained from an output of the magnetoresistive element, wherein the image capturing apparatus 200 moves the lens moving frame 102 and the optical lens 104 in the optical axis direction according to the position of the subject, thereby focusing the subject image on the image capturing surface of the image capturing element 202; paragraphs [0007], [0014], [0018], [0019] and FIGS. 1-3 of Sasaoka).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the focus detection and adjustment sections of Sasaoka for the device of Watabe because such elements of Sasaoka enable accurate position detection, wherein lens position along the optical axis is crucial for focusing to enable the 

Regarding Claim 23, Watabe discloses: wherein the controlling the driving apparatus includes:  moving the lens section to a specified position by using the driving apparatus after the correction (a value ΔH [correction amount] is obtained based on a difference from an output value Ho [non-moving state of movable holding member 120, e.g., rest position] output from the magnetic sensors 171, whereby a correction operation is performed for movement [driving] of the movable holding member 120 from a resting state; paragraph [0045]-[0049] and FIGS. 15a, 15b, 16-19 of Watabe).
Watabe does not appear to disclose:  detecting a focus state of the lens section; and further correcting the driving apparatus based on the focus state of the lens section.
Sasaoka is related to Watabe with respect to lens systems for imaging apparatus.
Sasaoka teaches:  detecting a focus state of the lens section; and further correcting the driving apparatus based on the focus state of the lens section (position detecting unit detects a position of lens moving frame 102 which moves in an optical axis direction to perform a focusing function, and correcting unit corrects the output of the magnetoresistive element based on a current flowing through the magnetic coil and a distance between the magnetoresistive element and the actuator obtained from an output of the magnetoresistive element, wherein the image capturing apparatus 200 moves the lens moving frame 102 and the optical lens 104 in the optical axis direction according to the position of the subject, thereby focusing the subject image on the image capturing surface of the image capturing element 202; paragraphs [0007], [0014], [0018], [0019] and FIGS. 1-3 of Sasaoka).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the detection and correction of focus state of Sasaoka for the method of Watabe because such steps of Sasaoka enable accurate position detection, 

Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RYAN S DUNNING/Primary Examiner, Art Unit 2872